365 Mich. 227 (1961)
112 N.W.2d 489
GLASS
v.
DUDLEY PAPER COMPANY.
Docket Nos. 35, 36, Calendar Nos. 48,822, 48,823.
Supreme Court of Michigan.
Decided December 28, 1961.
Sinas, Dramis, Brake & Werbelow (Judson M. Werbelow, of counsel), for plaintiffs.
Anderson, Carr & Street (Leland W. Carr, Jr., of counsel), for defendant board.
DETHMERS, C.J.
Plaintiffs, husband and wife, sued in the Ingham county circuit court for damages resulting from injuries allegedly sustained by the wife when a glass milk container, purchased from defendant State board, crumbled in her hand. Defendant board moved to dismiss as to it on the ground of lack of jurisdiction in that court, contending that it reposes exclusively in the court of claims. The motion was granted. Plaintiffs appeal.
*229 The question presented is a jurisdictional one. Michigan Constitution of 1908, art 11, § 8, provides that the defendant, the State board of agriculture, now known as "The Board of Trustees of Michigan State University of Agriculture and Applied Science",[*] "shall have the general supervision of the college, and the direction and control of all college funds". With respect to this and the like constitutional provision relating to the University of Michigan[], this Court has held that they have invested the governing bodies of the 2 universities with the entire control and management of the affairs and property of these institutions, to the exclusion of all other departments of the State government from any interference therewith. Weinberg v. Regents of University, 97 Mich. 246; Agler v. Michigan Agricultural College, 181 Mich. 559 (5 NCCA 897). For discussion of point, see, also, Peters v. Michigan State College, 320 Mich. 243.
It is on the above basis that plaintiffs contend that the legislature could not include the defendant board within the exclusive jurisdiction of the court of claims because this would represent an invasion by the legislature of the board's exclusive right of control of the affairs and property of the university.
It is to be noted that the mentioned constitutional article 11, § 8, in nowise empowers the board to create courts or to confer upon or withhold jurisdiction from any court. On the contrary, article 7, § 1, after establishing certain courts, provides for "such other courts of civil and criminal jurisdiction, inferior to the Supreme Court, as the legislature may establish by general law." That expressly conferred power the legislature exercised in creating the court of claims by the enactment of PA 1939, No 135 (CL 1948, § 691.101 et seq. [Stat Ann 1959 Cum Supp *230 § 27.3548(1) et seq.]). By that act the legislature conferred exclusive jurisdiction upon the court of claims over "claims and demands", over $100, "against the State or any of its departments, commissions, boards, institutions, arms or agencies". That language is broad enough to include defendant board. In thus conferring exclusive jurisdiction on the court of claims, the legislature has also exercised the power contemplated by Michigan Constitution of 1908, art 7, § 10, which provides that:
"Circuit courts shall have original jurisdiction in all matters civil and criminal not excepted in this Constitution and not prohibited by law." (Italics supplied.)
By the enactment in question jurisdiction in this matter has become prohibited to the circuit court by law.
To conclude, involved in the jurisdictional question here presented is not the power to control university affairs and property, vested by the Constitution in defendant board, but, rather, the power to fix the jurisdiction of courts inferior to the Supreme Court, vested by Constitution in the legislature. The court of claims act is, therefore, in the respect here considered, constitutional.
Order dismissing is affirmed, without costs, a public question being involved.
KELLY, BLACK, EDWARDS, KAVANAGH, and SOURIS, JJ., concurred.
CARR, J., did not sit.
OTIS M. SMITH, J., took no part in the decision of this case.
NOTES
[*]  See PA 1959, p 485.  REPORTER.
[]  Michigan Const 1908, art 11, § 5.